Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application has the effective filing date of 10/11/2018 to CN2201811183689.0. 
Claim Interpretation
To claim 1, step (a) recites “body information” and step (c) recites “body values”, the Examiner interprets these as referring to different parameters that are obtained/measured from a user.
To claims 1, 6, 7 and 8, each of these claims recites “if” statements, which are contingent limitations according to the MPEP 2111.04 II:

II. CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.

To claim 1 clause f), the following is the interpretation of the “if” statement:
Condition A: if any of the one or more user accounts is determined having the multiple historical body values matching with its corresponding predicted value is satisfied; then Step A: storing the corresponding predicted value to this user account for updating the multiple historical body values of this specific user account.
Condition B: if any of the one or more user accounts is determined having the multiple historical body values matching with its corresponding predicted value is not satisfied; then Step B: do not store the corresponding predicted value to this user account for updating the multiple historical body values of this specific user account.
Accordingly, under BRI, the reference can be interpreted to meet the claim if the method can be practiced to meet condition A and/or B. 
The contingent limitation interpretation can be overcome by replacing “if” with “when” or “whether.”

Allowable Subject Matter
Claims 1-10 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references alone and in combination fail to teach or remote suggest the method for automatically identifying users of a body-fat meter as recited in the current application.
Kovacs et al. US 2015/0362360 A1 discloses a weighting scale device/system that detects biometrics, processes data, and has wireless communications capabilities that include automatically recognizing a user from a plurality of user (accounts) stored in the devices memory; see [0033]. Kovacs does not explicitly disclose determining predictive values corresponding to each of the one or more user accounts. And determining whether each of the one or more user accounts having multiple historical body values match with its corresponding one of the predictive values.
Chai US 2008/0183421 discloses a measurement device and method that detects body weight and height for determining BMI and predicting future BMI values based on historical measurements, [0015, 0036]. Similarly, Kriger US 10,295,399 Fig.17 and Hamilton, II et al. US 2017/0365048 A1 [0104], also teaches algorithms for predicting BMI and/or weight values based on trending and historical values. But neither Chai, nor Kriger are concern with automatically recognizing a user.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
June 13, 2022